Citation Nr: 0119023	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  94-24 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for duodenitis with 
Schatzki's ring with dysphagia, currently evaluated as 40 
percent disabling.

3.  Entitlement to an effective date earlier than October 24, 
1996, for a 40 percent rating for service-connected 
duodenitis with Schatzki's ring with dysphagia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran served on active duty from February 1962 to 
November 1964.

This matter comes to the Board of Veterans' Appeals (Board), 
in part, on appeal from a July 1993 RO decision which denied 
service connection for tinnitus.  In a January 1997 decision, 
the Board denied service connection for tinnitus.  The 
veteran then appealed to the United States Court of Veterans 
Appeals (now known as the United States Court of Appeals for 
Veterans Claims) (Court).  In an April 1998 memorandum 
decision, the Court vacated the Board decision and remanded 
the issue.  The case was subsequently returned to the Board, 
and in August 1998, the Board remanded the veteran's claim 
for additional development.

An August 1998 RO rating decision granted an increased 
rating, from 20 percent to 40 percent, for service-connected 
duodenitis with Schatzki's ring with dysphagia, effective 
October 24, 1996.  The veteran has appealed for an effective 
date earlier than October 24, 1996 for the increased 40 
percent rating, and he has also appealed for a rating higher 
than 40 percent for this condition.


FINDINGS OF FACT

1.  The veteran's current tinnitus began many years after his 
active duty, and was not caused by any incident of service.

2.  On October 24, 1997, the veteran filed a claim for an 
increase in a 20 percent rating for service-connected 
duodenitis with Schatzki's ring with dysphagia; the RO 
subsequently granted an increased 40 percent rating for the 
condition and assigned October 24, 1996 as the effective date 
of the increased rating.

3.  The veteran's service-connected duodenitis with 
Schatzki's ring with dysphagia is currently no more than 
moderately severe in degree.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000). 

2.  The criteria for an effective date prior to October 24, 
1996, for an increased 40 percent rating for duodenitis with 
Schatzki's ring with dysphagia, have not been met.  38 
U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o) (2000).

3.  The criteria for rating in excess of 40 percent for 
duodenitis with Schatzki's ring with dysphagia have not been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 4.114, Diagnostic Codes 7305, 7346 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from 
February 1962 to November 1964.  His military occupational 
specialty was an aircraft electrical technician.  

Service medical records include a February 1962 enlistment 
examination report which is negative for any disorders and 
shows that the ears were normal.  On a medical history form 
he completed at that time, the veteran marked "no" for ear 
problems.  Audiometric testing later in February 1962 showed 
normal hearing.  A November 1962 hearing conservation data 
report indicates he worked in an electrical shop, had no 
previous noise exposure, and currently had 0 to 2 months of 
noise exposure with the use of ear protection.  Audiometric 
testing showed he had normal hearing. 

In September 1963, the veteran was diagnosed as having serous 
otitis media and otitis externa, and was assigned a physical 
profile of H-2 (H-1 is normal).  In October 1963, he 
underwent audiometric testing after falling down stairs and 
striking the region of his right ear.  The impression was 
trauma to the right ear and allergic rhinitis secondary to 
secretory otitis.  In an October 1963 physical profile 
report, he was diagnosed as having bilateral hearing loss and 
pain in the right ear, was assigned a physical profile of H-
3, and was disqualified from duty involving noise exposure 
from jet engines or machinery.  A December 1963 hearing 
conservation data report indicates the veteran had worked in 
an electric shop for one year, and had a history of right ear 
problems, including a mechanical ear injury. Information on 
noise exposure was left blank. 

The remainder of the veteran's service medical records are 
negative for tinnitus.  The September 1964 separation 
examination shows the ears were normal, and the veteran was 
assigned an H-1 physical profile for hearing.  On a medical 
history form he completed at the time, the veteran marked yes 
for a history of ENT trouble. 

In October 1964, the veteran underwent a medical board 
examination.  On a medical history form he completed at that 
time, the veteran marked yes for a history of ENT trouble.  
Later in October 1964, the veteran underwent another medical 
board examination, which showed his ears were normal.  There 
was no mention of tinnitus.

The veteran was released from active duty in November 1964.  
Post-service medical records do not mention hearing loss or 
tinnitus until many years after service.

A June 1991 letter from Charles J. Avallone, M.D. indicates 
he performed an orthopedic examination on the veteran earlier 
that month, related to a claim for Social Security 
Administration (SSA) disability benefits.  Although the 
examination focused on a back condition, Dr. Avallone 
reported that the veteran had mild hearing loss of the right 
ear.

In June 1991, the veteran underwent a VA compensation 
examination.  He complained of a "pulsating" in his ear.  
The examiner reported that the veteran's ears were normal and 
that there was no hearing loss noted. 

A VA medical record dated in October 1991 reflects that the 
veteran complained of difficulty hearing and a thrashing pain 
in the right ear.

In October 1992, the SSA granted the veteran disability 
benefits based on a low back disorder. 

The veteran underwent a VA audiometric examination in March 
1993.   He reported a constant machine-like tinnitus of 
medium intensity in the right ear, and it was noted that the 
etiology was suspected to be from noise exposure to 
airplanes.  It was also noted that the tinnitus could 
interfere with communications.  Otoscopic examination showed 
the ears were clear.  The diagnosis was bilateral 
sensorineural hearing loss at the higher frequencies. 

In July 1993, the RO granted service connection and a 10 
percent rating for duodenitis with Schatzki's ring and 
dysphagia, effective from March 22, 1991 (the date the claim 
for service connection was filed).  The veteran appealed for 
a higher rating.

The veteran testified at an RO hearing in June 1994.  
Regarding tinnitus, the veteran said he had experienced 
buzzing in his ears since service.  He said he worked on the 
flightline in service without ear protection.  The veteran 
said he subsequently worked as a car salesman, and was not 
exposed to loud noise after service.  He said he sought 
treatment for hearing loss and tinnitus after service, but 
was refused. 

VA medical records from July 1994 show the veteran went to 
the VA medical center to obtain support for his pending 
claims.  The treating physician noted that the veteran 
complained that he had had tinnitus since service. 

VA medical records from later in August 1994 show the veteran 
complained of decreased hearing more on the right than the 
left ear every day since service.  Clinical examination 
revealed vital signs were stable. 

A VA examination in late January 1996 diagnosed duodenal 
ulcer disease, gastroesophageal reflux disease (GERD), and a 
Schatzki's ring.

In a January 1997 decision (considering medical records dated 
to January 1996), the Board denied service connection for 
bilateral hearing loss, tinnitus, and a psychiatric disorder.  
By the same decision, the Board granted a higher rating, from 
10 percent to 20 percent, for service-connected duodenitis 
with Schatzki's ring with dysphagia.  The veteran 
subsequently appealed the denial of service connection for 
tinnitus to the Court; he did not appeal the other issues to 
the Court.  By a February 1997 rating decision, the RO made 
the 20 percent rating for duodenitis with Schatzki's ring 
with dysphagia effective from March 22, 1991 (the effective 
date of service connection).

Subsequently received medical records (after the January 1996 
records considered in the January 1997 Board decision) 
include VA oupatient records which show that in February 1996 
the veteran complained of such sympgoms as pyrosis, gas, and 
dysphagia; his weight was 216 lbs; and there were no reported 
objective gastrointestinal findings, although he was advised 
to have a gastrointestinal follow-up.  The veteran complained 
of continued dyspepsia in October 1996; he weighed 206 lbs; 
it was recommended that he have a  gastrointestinal follow-
up; and he refused a nutritional consultation.  In November 
1996, he weighed 208 lbs, and he was advised to diet and 
exercise and to stop smoking.  In December 1996, the veteran 
weighed 211 lbs. and was described as obese; and assessments 
included nicotine addiction, GERD, and obesity.

VA medical records show that in February 1997 the veteran 
sought treatment reporting a difficulty swallowing, and said 
that at times he had problems keeping food down.  His weight 
was 199 1/2 lbs.   By June 1997, the veteran weighed 183 lbs., 
and appeared frustrated due to his weight loss.  He described 
having stomach and sternum pain with vomiting.  Assessments 
included GERD.  He also complained of ringing in his 
ears/tinnitus.  In September 1997, the veteran weighed 178 
lbs. and reported continued heartburn, indigestion, frequent 
diarrhea, and pain in his lower left quadrant.  He said that 
food "repeated" 10 minutes after eating.  He also reported 
having blood in his stools, frequent nausea, and difficulty 
keeping his food down.  The veteran was given additional 
medication for his symptoms.  He also complained of ringing 
in his ears.

In a written statement received by the RO on October 24, 
1997, the veteran's representative submitted a claim for 
increased rating for duodenitis with Schatzki's ring with 
dysphagia.  

In January 1998, the veteran underwent a VA gastrointestinal 
examination.  He claimed that his symptoms had become so 
severe that he could not lie flat on his back.  He reported 
that he had been sleeping in a lounge chair for several 
years.  He claimed that regurgitation of stomach fluid 
occurred about one to two times a week if he was in a chair, 
but that it would occur every day if he would lie on a bed.  
The veteran also complained of some difficulty in swallowing, 
as well as mucous collecting in his throat.  He claimed that 
in 1994, he had undergone an upper endoscopy at the Syracuse 
VA, where dilatation was undertaken with relief of symptoms.  
However, the veteran said that the procedure had been so 
uncomfortable that he would not have dilatation done again 
until he could no longer swallow and had no choice.

The examiner noted that the veteran had a documented weight 
loss of 38 lbs. since February 1996.  He brought in with him 
a progress notes that was made in April 1994, when he was 
seen in the GI clinic at Syracuse VA.  He emphasized the fact 
that he was diagnosed as having severe gastroesophageal 
reflux disease and, at that time, was offered surgery, which 
he refused.  The veteran also complained about his bowel 
system, which alternated from diarrhea to constipation, but 
mostly involved diarrhea.  He described his stool as 
frequently water and occurring three to four times a day.  He 
did not have any recent hematemesis or melena. 

Upon examination, the veteran appeared well-developed and 
well-nourished.  While anxious, he did not appear to be in 
any distress.  He had no pallor or jaundice.  Examination of 
the abdomen revealed no distention.  He was tender all over 
and his abdomen was soft.  The veteran appeared to be 
hyperreactive and hypersensitive to pain.  There were no 
palpable masses.  The examiner could not feel the veteran's 
liver, spleen, or kidneys.  The veteran was diagnosed as 
having Schatzki's ring at the esophagogastric junction, with 
obstruction, and GERD, probably esophagitis.  

In April 1998, the Court vacated that part of the January 
1997 Board decision which denied a claim for service 
connection for tinnitus, and remanded that claim for further 
action.  (Other claims addressed in the January 1997 Board 
decision were not appealed to the Court.)

In August 1998, the Board remanded the veteran's claim for 
service connection for tinnitus for further development, to 
include a VA medical examination with opinion.

By an August 1998 rating decision, the RO increased the 
disability rating for duodenitis with Schatzki's ring to 40 
percent, effective from October 24, 1996.  The veteran 
appealed for an even higher rating and for an earlier 
effective date for the increased rating.  In a September 1998 
statement of the case on these issues, the RO said that 
October 24, 1996 was selected as the effective date for the 
increased rating because the veteran's claim for an increased 
rating was filed on October 24, 1997 and medical records 
showed he received treatment for increased symptoms "for at 
least one year prior" to the date his claim for an increased 
rating was received.

In April 1999, the veteran's representative submitted a 
private medical record indicating that the veteran had been 
diagnosed as having tinnitus and ear pain, with possible 
internal derangement, in February 1995.

The veteran underwent a VA ear examination in April 1999.  He 
essentially reported having hearing loss and tinnitus since 
1963.  He also complained bitterly of having pain in his ears 
all the time.  He reported tinnitus, apparently bilateral, 
varied from time to time, and was high pitch and non-
pulsatile.  Examination of the ears was normal.  There was no 
evidence of active disease present.  The examiner ordered an 
audiogram and would not make a diagnosis until that was 
completed.  (After the audiogram, the examiner diagnosed 
bilateral sensorineural hearing loss.)

The veteran underwent a VA audiology examination in May 1999.  
It was noted that he had subjective complaints of tinnitus, 
which he reported had been present since his discharge.  He 
reported a history of severe noise exposure while an aircraft 
mechanic in service.  He reported that the ringing could be 
bilateral or unilateral, and could vary in pitch and 
intensity.  He also reported having pain in both ears 
associated with the tinnitus.  An audiogram was conducted and 
the veteran was diagnosed as having normal middle ear 
function bilaterally, mild to moderate sensorineural hearing 
loss in the right ear, and moderate to moderate/severe 
sensorineural hearing loss of the left ear.  

In his August 1999 substantive appeal of the gastrointestinal 
issues, the veteran reported that he had persistent vomiting 
(with an inability to keep his food down), constant pain not 
relieved by standard therapy, frequent bloody stools, limited 
sleep, and loss of weight.  He asserted that his symptoms 
were more consistent with a 60 percent rating.  He also 
asserted that the effective date for an increased rating 
should be prior to October 24, 1996, as symptom from his 
condition had been consistent since early 1990.

In August 1999, the VA examiner who had examined the veteran 
in April 1999 submitted a memorandum in which he noted that 
he had reviewed the veteran's chart and concluded that with 
hearing loss of the type the veteran had, tinnitus "may very 
well be service-connected."  He said that he did not believe 
that anyone could say that the veteran's tinnitus was 
definitely related to service, but that tinnitus often 
accompanied a moderate to severe sensorineural hearing loss. 
According to the examiner, tinnitus "is a subjective 
complaint and cannot be measured."  The examiner further 
wrote that if the veteran's hearing loss was service 
connected, then he certainly believed without any doubt that 
the veteran's tinnitus was also service connected. 

Subsequently, the RO advised the examiner that the veteran 
was not, in fact, service connected for hearing loss, and 
requested another opinion as to the etiology of the veteran's 
tinnitus.  In a note dated in November 1999, the VA examiner 
wrote that the veteran's tinnitus was not due to any direct 
service connected condition.  

In a September 1999 letter, a VA doctor wrote that the 
veteran had been a patient in his outpatient medicine clinic 
since 1993.  His complaints reportedly included abdominal 
pian, nausea and vomiting, pyrosis, nocturnal regurgitation 
causing him to seep upright in a chair, having to mash food 
to swallow, and hematochezia.  The doctor reported that these 
complaints had been of the same degree throughout the years, 
and were as bad in 1993 and 1994 as they were presently.    

II.  Analysis

A.  Claim for service connection for tinnitus
    
The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim for service connection for tinnitus.  
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (2000).  In this regard, it is noted that 
extensive efforts have been made to obtain all pertinent 
treatment records, and VA examinations and a medical opinion 
have been provided.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

While service medical records reflect that the veteran was 
diagnosed as having serous otitis media and otitis externa, 
the records are negative for any complaints or diagnoses of 
tinnitus during his 1962-1964 active duty.  The separation 
examination also showed that his ears were normal, and he had 
a physical profile of H-1, which is normal. 

The first indication of tinnitus is not until the 1990s, more 
than 25 years after service.  Tinnitus was reported on a 
March 1993 VA audiological evaluation, and the audiologist 
stated that the etiology of tinnitus was suspected to be from 
noise exposure from airplanes.  While the Court found, in its 
memorandum decision, that this appears to be an expert 
opinion, it nevertheless appears that this medical statement 
was based entirely on the veteran's self-reported history 
(there is no indication that the veteran's service medical 
records were available to the examiner).  Thus, the failure 
of this audiologist to review the veteran's entire medical 
history lessens the persuasive value of this expert opinion.  
Cahall v. Brown, 7 Vet. App. 232 (1994).  It is the Board's 
judgment that the March 1993 statement by the VA audiologist 
is outweighed by medical treatment records reflecting 
complaints of tinnitus beginning no earlier than the 1990s, 
many years after service, as well as by the VA medical 
opinions issued subsequently. 

Specifically, the Board finds the August and November 1999 
statements by the VA physician, when viewed together, to be 
particularly probative in this case.  This physician first 
noted that he had reviewed the veteran's chart.  He 
specifically concluded that tinnitus was a subjective 
complaint, and that he did not believe anyone could say that 
the veteran's tinnitus was definitely related to service.  
Although he said that tinnitus often accompanies moderate to 
severe sensorineural hearing loss, it has been determined by 
a January 1997 Board decision (which was not appealed and is 
final) that the veteran's hearing loss is not service 
connected.  Since hearing loss is non-service-connected, 
there may be no secondary service connection (38 C.F.R. 
§ 3.310) for tinnitus associated with hearing loss.  Indeed, 
the last statement by the VA examiner was that the veteran's 
tinnitus was not due to any service connected condition.  
This opinion is particularly significant because the examiner 
had the benefit of reviewing the veteran's service and post-
service medical records.  

The veteran has repeatedly argued that his current tinnitus 
was first manifest in active duty, when he was exposed to 
engine noise on a flightline without ear protection.  
However, as a layman, the veteran has no competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 

In sum, the weight of the evidence demonstrates that the 
veteran's current tinnitus began years after his active duty 
and was not caused by any incident of service; the condition 
was neither incurred in nor aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for tinnitus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Claim for increased rating for duodenitis 
with Schatzki's ring with dysphagia

The veteran claims he is entitled to a rating higher than 40 
percent for his service-connected duodenitis with Schatzki's 
ring with dysphagia.  The file shows that the RO has properly 
developed the evidence on the claim, and the veteran has been 
afforded VA examination.  There is no further VA duty to 
assist the veteran with his claim.  Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected duodenitis with Schatzki's 
ring with dysphagia is evaluated under the codes for duodenal 
ulcer disease and hiatal hernias, 38 C.F.R. 
§ 4.114, Diagnostic Codes 7305 and 7346, respectively.  
Ratings under these codes will not be combined; a single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation. 38 C.F.R. § 
4.114.

A 40 percent rating under Code 7305 will be assigned for 
moderately severe duodenal ulcer disease, with less than 
severe symptoms but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent rating will be assigned for 
severe duodenal ulcer disease, with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health. 

A 30 percent rating under Code 7346 is warranted for hiatal 
hernia when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent rating is 
assigned for hiatal hernia when there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  

A January 1997 Board decision, considering medical records 
dated to January 1996,  raised the rating for the veteran's 
gastrointestinal condition from 10 percent to 20 percent.  
The RO later increased the rating to 40 percent.  The medical 
records since 1996 show the veteran complained of 
gastrointestinal symptoms, including indigestion, difficulty 
swallowing, stomach pain, frequent diarrhea, and frequent 
nausea.  While there have been numerous subjective complaints 
of the condition, there have been few objective abnormal 
findings.  The medical records show loss of weight, although 
it is unclear how much of this was due to the 
gastrointestinal condition, inasmuch as the records also 
indicate the veteran was obese and encouraged to lose weight.  
At his January 1998 VA examination, the veteran continued to 
complain of having alternating diarrhea and constipation, and 
his abdomen was reportedly tender.  

The treatment records do not reflect that the veteran has had 
hematemesis or melena, nor any specific manifestations of 
anemia.  There is no evidence that the veteran has been 
undergoing standard ulcer therapy.  While he has had weight 
loss, it has not been shown that this has led to a definite 
impairment of health.  Indeed, it was noted during his 
January 1998 VA examination, that he appeared well-developed 
and well-nourished and not in any distress.  He had no 
pallor, jaundice, or abdomen distention.  To the examiner, 
the veteran appeared to be hyperreactive and hypersensitive 
to pain.  In short, the evidence does not reflect that the 
veteran has had the severe symptoms of duodenal ulcer which 
would merit a 60 percent rating under Code 7305.  Moreover, 
the lack of hematemesis, melena, anemia, or symptoms 
productive of severe impairment of health indicates the 
condition does not warrant a 60 percent rating under Code 
7346.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating higher than 40 percent for duodenitis with 
Schatzki's ring with dysphagia must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

C  Claim for an earlier effective date

The veteran's claim for an increase in a 20 percent rating 
for duodenitis with Schatzki's ring with dysphagia was filed 
on October 24, 1997, and the RO subsequently increased the 
rating to 40 percent effective October 24, 1996 (one year 
prior to the claim).  The veteran maintains that an earlier 
effective date should be assigned for an increased rating.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that in increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); 
Hazan v. Gober, 10 Vet.App. 511 (1997); Harper v. Brown, 10 
Vet. App. 125 (1997); VAOPGCPREC 12-98.

The RO has stated that October 24, 1996 was selected as the 
effective date for the increased rating because the medical 
records showed the veteran was treated for increased symptoms 
"for at least one year prior" to his October 24, 1997 
increased rating claim.  The Board notes that, under the 
above cited legal authority, if in fact the veteran's 
condition increased more than a year before his October 24, 
1997 claim, the award of the increased rating should have 
been October 24, 1997, when the claim was received, not one 
year prior to the date of receipt of the claim.  Id.  
Assuming the veteran's condition increased from the 20 
percent to 40 percent level on October 24, 1996 (which the 
veteran does not contend), and he filed his claim one year 
later on October 24, 1997, then an effective date of October 
24, 1996 would be proper for the increased rating.  However, 
such would be the earliest effective date permitted by law.  

The veteran argues that the 40 percent rating for his 
gastrointestinal condition should be much earlier because 
symptoms have allegedly been the same since the early 1990s.  
The file shows that the veteran filed for service connection 
for the condition on March 22, 1991, and service connection 
was properly made effective from that date.  The RO assigned 
an initial rating of 10 percent, but this was raised to 20 
percent by a January 1997 Board decision (which considered 
medical records dated to January 1996), and the 20 percent 
rating was made effective from March 22, 1991 (the effective 
date of service connection).  The January 1997 Board 
decision, which found that the condition was 20 percent 
disabling (but no worse) was not appealed to the Court and is 
final.  38 U.S.C.A. § 7104.  The effective date for the RO's 
later award of a 40 percent increased rating may not be set 
based on evidence previously considered by the Board when 
finding the condition was no more than 20 percent disabling.  
Hazan, supra. 

There is no legal entitlement to an effective date prior to 
October 24, 1996 for the increased rating of 40 percent the 
gastointestinal condition.  The relevant facts are not in 
dispute, and the law, not the evidence, is dispositive of the 
outcome of this case.  As a matter of law, there is no 
entitlement to an earlier effective date for an increased 
rating, and the claim must be denied. Sabonis v. Brown, 6 
Vet. App. 426 (1994). 


ORDER

Service connection for tinnitus is denied.

An increased rating for duodenitis with Schatzki's ring with 
dysphagia is denied. 

An earlier effective date for an increased rating for 
duodenitis with Schatzki's ring with dysphagia is denied.




		
L. W. TOBIN
Member, Board of Veterans' Appeals



 

